                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                 Plaintiff,                        )                    2:20-CR-65
                                                   )
         vs.                                       )
                                                   )
  EMORY Q. JACKSON,                                )
                                                   )
                 Defendant.                        )
                                                   )

                              REPORT AND RECOMMENDATION

        Defendant, Emory Q. Jackson, filed a Motion to Suppress evidence obtained during a stop

 and search. [Doc. 21]. Specifically, Defendant seeks to suppress a handgun recovered during the

 search of a vehicle in which he was a passenger and statements made by Defendant. The United

 States responded in opposition [Doc. 27]. This matter is before the Court pursuant to 28 U.S.C. §

 636(b) and the standing orders of the District Court for a Report and Recommendation.

        On October 13, 2020, the Court conducted an evidentiary hearing on Defendant’s motion.

 Present at the hearing were Defendant and his counsel, J. Russell Pryor, Esq., and Assistant United

 States Attorney Kateri Dahl, Esq. Testifying at the hearing was Officer Jeff Legault, who

 supervises the narcotics unit of the Johnson City Police Department. The matter is now ripe for

 resolution. For reasons stated herein, the undersigned RECOMMENDS the Motion to Suppress

 [Doc. 21] be GRANTED in part and DENIED in part.

   I.   PROCEDERAL BACKGROUND

        On September 1, 2020, the Grand Jury returned a single-count indictment charging

 Defendant with possessing a firearm in violation of 18 U.S.C. 922(g)(1), i.e. being a felon in

 possession of a weapon. [Doc. 14]. Defendant’s Motion to Suppress alleges that law enforcement

 officers violated his Fourth Amendment rights by stopping the vehicle in which he was a


Case 2:20-cr-00065-JRG-CRW Document 341 Filed 10/30/20 Page 1 of 16 PageID #: 72
 passenger, seizing personal property from the vehicle without first obtaining a warrant, and by

 questioning him without advising him of his Miranda rights. [Doc. 21, p. 1]. Defendant contends

 that the Court should exclude personal property recovered from his backpack and the vehicle in

 which he was riding, as well as the statements he made both during the stop and later at police

 headquarters. He asserts that suppression is required because the stop was conducted without a

 warrant, did not fall into a recognized exception to the warrant requirement, occurred without

 probable cause or reasonable suspicion, and lasted for an unconstitutionally long duration. [Doc.

 21, p. 2]. Defendant further asserts that even if the stop was constitutional, his statements should

 be suppressed because he was not properly Mirandized.

        In response, the United States contends that Officer Legault stopped the vehicle at issue

 based on his knowledge that Defendant had an outstanding warrant for shoplifting and criminal

 trespass. [Doc. 27, p. 1]. Officer Legault had likewise sworn that this was the basis for the stop in

 the Criminal Complaint filed in this matter. [Doc. 3, p. 2]. The United States further submits that

 because Officer Legault knew about the existence of Defendant’s outstanding warrant and

 recognized Defendant in the vehicle, he had probable cause to stop the vehicle and arrest

 Defendant. [Doc. 27, p. 3]. Additionally, the government contends that Defendant lacks standing

 to challenge the search of the vehicle because he neither owned nor had a possessory interest in it

 at the time of the stop. [Doc. 27, pp. 4-5]. As to Defendant’s request to suppress the statements he

 made, the government takes the position that Miranda warnings are not required for routine traffic

 stops and notes that the law permits “a moderate number of questions to determine [a detainee’s]

 identity and to confirm or dispel an officer’s suspicions.” [Doc. 27, p. 6].

  II.   FINDINGS OF FACT

        On August 7, 2020, the Johnson City Police Department arrested Defendant after stopping

 the vehicle in which he was a passenger. Before the stop, Officer Jeff Legault received a series of



Case 2:20-cr-00065-JRG-CRW Document 342 Filed 10/30/20 Page 2 of 16 PageID #: 73
 text messages from a paid confidential informant, Melissa Gunter, notifying the officer that

 Defendant Jackson had a weapon and ultimately that he was travelling in Ms. Gunter’s truck with

 that weapon. She also advised Officer Legault that she had purchased tires from Defendant, and

 he was riding with her to have the tires installed at the Tire Barn. At the time Ms. Gunter notified

 Officer Legault that Defendant had possession of a gun, the officer already knew Defendant from

 prior encounters1 and was aware that Defendant had a felony conviction which prohibited him

 from lawfully possessing a firearm. Ms. Gunter was also known to Officer Legault as he had

 interacted with her previously on about ten occasions. Officer Legault was also aware that Ms.

 Gunter had “an ax to grind” with Defendant because she believed Defendant had been involved in

 killing one of her dogs.

         Upon receiving Ms. Gunter’s report, Officer Legault checked with dispatch and confirmed

 that Defendant was wanted on an outstanding warrant. Officer Legault then went to look for Ms.

 Gunter’s vehicle. He had no trouble locating the vehicle as he had told Ms. Gunter what route to

 take to the Tire Barn, and her Ford truck was readily identifiable because it was accessorized with

 orange flames painted on the tailgate and the tires she was having installed were piled up in the

 truck’s bed. Officer Legault was parked at an old restaurant and as Ms. Gunter’s vehicle passed,

 he was able to verify that Defendant was riding in the front passenger seat of the vehicle. Officer

 Legault followed the vehicle for a moment and then initiated a stop. Once Ms. Gunter’s vehicle

 was stopped, Officer Legault turned on his body camera which ran for the duration of the stop.

 Initially, the officer spoke with Ms. Gunter, reviewed the vehicle’s registration, and ran a search

 on Ms. Gunter. Ms. Gunter exited the truck and quietly (so that Defendant could not hear her)

 advised the officer that Defendant had placed the gun in the console. Officer Legault then asked



 1  The video of the stop entered as Exhibit 2 to the hearing also demonstrated that Officer Legault knew Defendant,
 as he used his nickname “Q” to address him during the stop, and Defendant responded in a manner which also
 suggested his familiarity with the officer.


Case 2:20-cr-00065-JRG-CRW Document 343 Filed 10/30/20 Page 3 of 16 PageID #: 74
 Ms. Gunter if she had anything illegal in the truck and requested permission to search the vehicle,

 which she granted.

        Before conducting the search, Officer Legault then asked Defendant if he had anything

 illegal in his possession, and in response Defendant disclosed that he had a pipe. Defendant was

 asked to step out of the vehicle, and Officer Legault patted him down for weapons. Officer Legault

 then conducted a consensual search of Defendant’s backpack. While searching Defendant’s

 backpack, Officer Legault asked Defendant if he had any warrants outstanding. Defendant

 acknowledged that he did but stated that he had not been taken into custody due to coronavirus.

        By this time, another officer, Investigator Barron, had arrived on the scene and stood with

 Defendant while Officer Legault searched the truck. Officer Legault found a gun in the console of

 the truck, where Ms. Gunter had advised it was located. The officer then asked Ms. Gunter if she

 was a felon and if the gun belonged to her, and she responded in the negative to both questions.

 Officer Legault then walked around the truck and asked Defendant what he knew about the gun.

 Defendant responded that he had been talking to Investigator Barron and explaining that it wasn’t

 his gun. Defendant admitted that he knew about the gun but stated that it did not belong to him.

 He made several other remarks related to why he was with Ms. Gunter in her truck and speculated

 that perhaps Ms. Gunter had the gun with her because he was a “big dude” and she might be “leery

 of him.” Defendant also contended that if it had been his gun he would have tried to run and dispose

 of the weapon. At that point, Officer Legault told him he would have to go to the station and talk

 about the gun and placed Defendant in handcuffs. Defendant was then escorted to the back of a

 police cruiser by a third responding officer and was transported to headquarters. Defendant left the

 scene approximately eleven and a half minutes after Officer Legault made the initial stop of Ms.

 Gunter’s vehicle.




Case 2:20-cr-00065-JRG-CRW Document 344 Filed 10/30/20 Page 4 of 16 PageID #: 75
         With Defendant in custody, Officer Legault returned to take a written statement from Ms.

 Gunter. During their conversation, Ms. Gunter talked about how Defendant had previously killed

 one of her dogs, but she had continued to remain in communication with Defendant. Once Ms.

 Gunter had provided her statement, she was permitted to leave the scene.

         Officer Legault then returned to police headquarters and personally provided Defendant

 with Miranda warnings and processed him on his outstanding warrant; however, Officer Legault

 admits that Defendant was never provided with Miranda warnings at the scene of the stop. The

 proof also demonstrated that Officer Legault never advised Defendant he was under arrest for the

 outstanding warrant the officer used as the basis for stopping Ms. Gunter’s truck. In fact, it was

 three days after the stop when Defendant was ultimately served with the warrant.

         During the hearing on this matter the government asked Officer Legault if Defendant was

 in custody when he was questioned about the gun at issue. Officer Legault stated that “[a]ctually

 he was not yet, but he was under arrest for the warrants.”

  III.   LEGAL ANALYSIS

         Defendant alleges the stop, search, and questioning did not comport with constitutional

 requirements and for that reason contends that the Court should suppress evidence and statements

 obtained by the Government as a result of the stop. For clarity, the Court will address each part of

 Defendant’s stop in turn.

            a. The stop of Ms. Gunter’s vehicle did not violate Defendant’s Fourth
               Amendment rights.

         The first issue that must be addressed is whether the stop of the vehicle in which Defendant

 was a passenger complies with the Fourth Amendment. The Fourth Amendment provides people

 with “the right to . . . be secure in their persons, houses, papers, and effects, against unreasonable

 searches and seizures . . ..” U.S. Const. amend. IV. The Supreme Court has explained that “[w]hen

 a police officer makes a traffic stop the driver of the car is seized within the meaning of the Fourth


Case 2:20-cr-00065-JRG-CRW Document 345 Filed 10/30/20 Page 5 of 16 PageID #: 76
 Amendment…[and]…a passenger is seized as well and so may challenge the constitutionality of

 the stop.” Brendlin v. California, 551 U.S. 249, 251 (2007); see also United States v. Jones, 562

 F.3d 768, 772-73 (6th Cir. 2009). This means that, as a preliminary matter, Defendant has standing

 to challenge the constitutionality of the police stop.

        The Supreme Court has stated that “an automobile stop is thus subject to the constitutional

 imperative that it not be ‘unreasonable’ under the circumstances.” Whren v. United States, 517

 U.S. 806, 810 (1996). A stop is not “unreasonable” where officers possess a valid warrant for

 persons known to officers to be travelling in a vehicle before they stop that vehicle. United States

 v. White, 162 Fed. App’x. 520, 523 (6th Cir. 2006) (applying United States v. Hudson, 405 F.3d

 425, 432 (6th Cir. 2005) (setting forth a standard for police stops of vehicles believed to be carrying

 persons wanted on warrants)). In order for officers to possess constitutionally valid grounds to

 make these stops, the Sixth Circuit requires that they have “reasonable suspicion, based on all the

 facts presented to them, to believe that [the person wanted on a warrant] was an occupant of the

 vehicle” being stopped. Id. To satisfy the requirement of reasonable suspicion, the officer stopping

 a vehicle “must be able to point to specific and articulable facts which, taken together with rational

 inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21

 (1968). Terry analysis asks, “whether the officer’s action was justified at its inception, and whether

 it was reasonably related in scope to the circumstances which justified the interference in the first

 place.” Terry, 392 U.S. at 19-20. As in other cases involving vehicle stops, the Court looks at the

 totality of the circumstances when asking whether reasonable suspicion was established. Hudson,

 405 F.3d at 432 (citing Northrop v. Trippett, 265 F.3d 372, 381 (6th Cir. 2001)).

        Here, applying Hudson, the Court asks whether it was reasonable for Officer Legault to

 stop Ms. Gunter’s truck based on specific, articulable facts that established reasonable suspicion

 that Defendant was inside the truck. Officer Legault knew about Defendant’s outstanding warrant



Case 2:20-cr-00065-JRG-CRW Document 346 Filed 10/30/20 Page 6 of 16 PageID #: 77
 and had confirmed that it was still active. On the day of the stop, Ms. Gunter had advised Officer

 Legault via multiple text messages that Defendant would be a passenger in her truck, and he

 instructed her on the route to take to her destination. It was easy for Officer Legault to spot Ms.

 Gunter’s truck because it was very distinctive, and the bed of the truck was filled with tires.

 Furthermore, Officer Legault visually confirmed Defendant’s presence in the truck prior to making

 the stop. Only after he observed Defendant in Ms. Gunter’s truck did Officer Legault initiate a

 stop. In other words, by the time he made the stop, Officer Legault had more than reasonable

 suspicion that Defendant was a passenger in Ms. Gunter’s vehicle; he had confirmed knowledge.

 For these reasons, Officer Legault’s stop of Ms. Gunter’s truck was constitutionally permissible

 such that the stop itself does not provide justification for the requested suppression.

        In reaching this conclusion, the Court has considered Defendant’s contention that the

 warrant should not have served as a basis for the stop because the Johnson City Police Department

 had a general order in place on that date directing that Defendants should not be brought into

 custody based upon misdemeanor charges. The Court notes that Officer Legault did not agree that

 such a policy existed, and none was introduced into evidence at the hearing in this cause; thus,

 there is no factual basis for this contention that would compel a legal analysis of the assertion.

        Defendant also argues that because he was not served with the arrest warrant Officer

 Legault claims to have used to initiate the stop until three days after his arrest and was never told

 about the warrant by the officer, that warrant cannot serve as the basis for the stop. Given that

 “subjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis” this

 argument is unavailing. Whren v. United States, 517 U.S. 806, 813 (1996). Without question,

 Defendant had an outstanding arrest warrant at the time Officer Legault stopped the vehicle in

 which he was a passenger. Officer Legault verified both the validity of the warrant and Defendant’s




Case 2:20-cr-00065-JRG-CRW Document 347 Filed 10/30/20 Page 7 of 16 PageID #: 78
 presence in the vehicle before stopping it. Even if Officer Legault had another more primary

 motivation for making the stop, it does not invalidate the validity of the stop. Id. at 811.

          Defendant also takes issue with the duration of the traffic stop, contending that it was

 improperly prolonged; however, as set forth above, the Defendant was transported to police

 headquarters only eleven and one-half minutes after the vehicle was stopped. Officer Legault

 followed the customary process of a traffic stop in running Ms. Gunter’s license and registration.

 The officer then obtained consent to search her vehicle. When a vehicle has been stopped based

 on constitutionally sound grounds, the stop may be extended to conduct a warrantless search of

 the vehicle if the owner of the vehicle provides consent for the search, regardless of whether there

 is probable cause to do so. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1972).

              b. The searches of Ms. Gunter’s vehicle and Defendant’s backpack are also
                 permitted by the Fourth Amendment.

          A further issue is whether the search of the vehicle after the stop was made complies with

 the Fourth Amendment. The Supreme Court has explained that “Fourth Amendment rights are

 personal rights which, like some other constitutional rights, may not be vicariously asserted.”

 Rakas v. Illinois, 439 U.S. 128, 133-34 (1978) (internal citations omitted). As such, in the instant

 action the Court must ask whether Defendant, in his role as a passenger with no legal or possessory

 interest in the vehicle, has the requisite personal rights to challenge the search where Ms. Gunter

 unequivocally gave her consent for the search to be conducted.2 Applicable precedent compels a

 finding that he does not. The Sixth Circuit has “routinely held that passengers who have no

 expectation of privacy or possessory interest in a stopped vehicle do not have standing to challenge

 the validity of a subsequent search of that vehicle on Fourth Amendment grounds.” United States




 2 Defendant argued that because Ms. Gunter was working with the police as a confidential informant at the time of
 the stop, she could not provide consent for her vehicle to be searched; however, Defendant cited no legal support for
 that proposition.


Case 2:20-cr-00065-JRG-CRW Document 348 Filed 10/30/20 Page 8 of 16 PageID #: 79
 v. Bah, 794 F.3d 617, 626 (6th Cir. 2015). A line of cases cited by the Bah Court illustrate this

 principle. Id (citing United States v. Decker, 19 F.3d 287, 288-89 (6th Cir. 1994) (a conspirator

 had no expectation of privacy in a vehicle belonging to another member of the conspiracy); United

 States v. Ellis, 497 F.3d 606, 612 (6th Cir. 2007) (explaining that while a passenger may challenge

 a stop and a subsequent detention, they may not challenge the search of a vehicle in which they

 lack an expectation of privacy).

        Here, the Court must determine whether Defendant had an expectation of privacy in Ms.

 Gunter’s truck. Past Sixth Circuit cases, Bah, Ellis, and Decker, have uniformly concluded that a

 passenger of a vehicle—who lacks any possessory interest in that vehicle—does not have standing

 to seek suppression of evidence recovered during a search of the vehicle. Defendant did not own

 the truck at issue nor was any evidence presenting suggesting that he had ever asserted a possessory

 interest in it. In fact, Ms. Gunter had bought tires from Defendant and he was accompanying her

 to have the tires installed when the stop was made. Without a legal or possessory interest in the

 truck, Defendant lacks standing to seek suppression of evidence recovered during the search of the

 truck. Accordingly, the search of the truck comports with the Fourth Amendment and does not

 require suppression of the evidence obtained.

        The search of Defendant’s backpack also comports with the Fourth Amendment because

 Defendant provided consent to search it. Where a person gives consent to a search of their property,

 that person’s Fourth Amendment right is considered waived; the Court looks at “words, gestures,

 or conduct” in analyzing whether a person has voluntarily consented to a search. United States v.

 Carter, 378 F.3d 584, 587 (6th Cir. 2004) (internal citations omitted).

        Officer Legault asked Defendant if he could search his backpack and then audibly repeated

 to Defendant the consent that Defendant had provided, as can be observed in Officer Legault’s

 body cam video footage which was entered into evidence during the hearing. Defendant did not



Case 2:20-cr-00065-JRG-CRW Document 349 Filed 10/30/20 Page 9 of 16 PageID #: 80
  deny the confirmation of consent in the video and stood nearby while Officer Legault searched the

  backpack. In fact, Defendant continued to interact with Officer Legault during the search.

  Accordingly, the Court finds that the search of Defendant’s backpack was undertaken with his

  consent, obviating any Fourth Amendment claim.

             c. The questioning of Defendant at the scene did not comport with the Fifth
                Amendment and Miranda.

         A further issue is whether the questioning of Defendant by officers at the time of the stop

  complies with the Fifth Amendment and Miranda protections. The Fifth Amendment guarantees

  that, “no person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.

  Const. amend. V. Interpreting this provision, Miranda v. Arizona sets forth the specific notices

  that law enforcement officers must provide to guard a defendant’s Fifth Amendment rights. 384

  U.S. 436, 444 (1966). The Supreme Court has made it clear that the Government “may not use

  statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the

  defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege

  against self-incrimination.” Id. Miranda warnings require “a suspect be advised by investigators

  of, among other things, his right to remain silent and his right to counsel. United States v. Clayton,

  937 F.3d 630, 632 (6th Cir. 2019). To determine whether Miranda safeguards apply, the court

  must determine whether a custodial interrogation took place. Hart v. Steward, 623 Fed. App’x.

  739, 745 (6th Cir. 2015) (citing Miranda, 384 U.S. at 444). As a general proposition, routine traffic

  stops do not rise to the level of custodial interrogation and do not implicate Miranda; yet, “if a

  motorist who has been detained pursuant to a traffic stop thereafter is subjected to treatment that

  renders him ‘in custody’ for practical purposes, he is entitled to the full panoply of protections

  prescribed by Miranda.” Berkemer v. McCarty, 468 U.S. 420, 421 (1984).

         The first factor the Court considers in making this determination is whether a reasonable

  person in Defendant’s position would have felt free to leave. United States v. Swanson, 341 F.3d


Case 2:20-cr-00065-JRG-CRW Document 3410 Filed 10/30/20 Page 10 of 16 PageID #: 81
  524, 529 (6th Cir.2003); United States v. Mahar, 801 F.2d 1477, 1499 (6th.Cir. 1986) (finding

  Miranda warnings required where defendant was detained by armed agents and did not feel free

  to leave during questioning). Additional factors used to determine whether there was a custodial

  interrogation are:

      (1) the purpose of the questioning; (2) whether the place of the questioning was hostile or
      coercive; (3) the length of the questioning; and (4) other indicia of custody such as whether
      the suspect was informed at the time that the questioning was voluntary or that the suspect was
      free to leave or to request the officers to do so; whether the suspect possessed unrestrained
      freedom of movement during questioning; and whether the suspect initiated contact with the
      police … [or] acquiesced to their request to answer some questions.

  Id. Expounding on the interrogation element of custodial interrogation, the Supreme Court has

  stated that

          the Miranda safeguards come into play whenever a person in custody is subjected
          to either express questioning or its functional equivalent. That is to say the term
          “interrogation” under Miranda refers not only to express questioning, but also to
          any words or actions on the part of the police (other than those normally attendant
          to arrest and custody) that the police should know are reasonably likely to elicit an
          incriminating response.

  Rhode Island v. Innis, 446 U.S. 291, 300-01 (1980); see also United States v. Hurst, 228 F.3d 751,

  759 (6th Cir. 2000). For example, in United States v. Asberry, No. 5:06 CR 330, 2007 U.S. Dist.

  LEXIS 17958 * at *15-16 (N.D. Ohio Mar. 12, 2007), the Court found that questioning whether a

  suspect has a valid gun permit, when made by law enforcement and directed to a suspect during a

  traffic stop, is considered an interrogation and must only be undertaken after issuance of Miranda

  warnings..

          Here, the Court must determine whether the questioning of Defendant by the officers who

  participated in the traffic stop constituted custodial interrogation. Officer Legault’s testimony

  indicated that the purpose of the vehicle stop was to effectuate the arrest of Defendant on his

  outstanding warrant. Moreover, while Officer Legault claimed that Defendant was not in custody

  when questioned about the gun found in Ms. Gunter’s truck, he specifically testified that Defendant



Case 2:20-cr-00065-JRG-CRW Document 3411 Filed 10/30/20 Page 11 of 16 PageID #: 82
  was already under arrest for “the warrants” at the time he was questioned, which would necessarily

  mean that Defendant was also in custody.

          Even if Defendant was not under arrest, if the totality of the circumstances demonstrate

  that he was otherwise deprived of his freedom to the degree associated with formal arrest, an

  officer’s questions can constitute custodial interrogation. United States v. Beheler, 463 U.S. 1121,

  1125 (1983). At the time Defendant was questioned about the gun found by Officer Legault, he

  had already been patted down, admitted to possessing drug paraphernalia and denied possession

  of any other illegal items. Defendant had been made to exit the vehicle and was asked whether he

  had any outstanding warrants, to which he responded in the affirmative. Additionally, another

  officer remained at Defendant’s side while Officer Legault searched the vehicle3. At this point, a

  reasonable person in the same circumstances as Defendant would likely not have felt free to leave.

  There can also be little doubt but that Officer Legault’s purpose for questioning Defendant about

  the gun he had found was to obtain evidence to charge him with being a felon in possession, given

  that a primary purpose for his stop of Ms. Gunter’s truck was that she had advised the officer that

  Defendant, a felon, was riding with her and possessed a firearm. While the questioning was not

  hostile, it was coercive under the circumstances. The length of questioning was not extensive;

  however, Defendant was not advised that the questioning was voluntary nor that he was free to

  leave. Given that another officer was posted beside Defendant during the search, the circumstances

  would not indicate to Defendant that he was free to leave; however, Defendant was not handcuffed

  when questioned. Additionally, the record demonstrates that it was Officer Legault and not

  Defendant who had initiated contact.




  3 Given that Officer Legault had already searched Defendant’s person, Defendant was outside the vehicle and
  another officer was posted next to him, the public-safety exception would not apply as there would be no reason to
  believe that Defendant might have had access to a weapon that someone other than the police would be able to
  access. United States v. Williams, 483 F.3d 425 (6th Cir. 2007).


Case 2:20-cr-00065-JRG-CRW Document 3412 Filed 10/30/20 Page 12 of 16 PageID #: 83
            Officer Legault knew or should have known that a question about the firearm found in the

  truck—after Defendant had already been checked for weapons—could elicit an incriminating

  response. Miranda, 446 U.S. at 300-01. Unlike a mere procedural question concerning whether

  Defendant possessed a weapon, asked in order to secure the scene, these officers’ questions about

  whether Defendant owned a gun they had already located and secured are the type designed and

  known to elicit incriminating responses. See Asberry, 2007 U.S. Dist. LEXIS 17958* at *15-16.

  Even if Defendant was not formally under arrest as testified to by Officer Legault, the officer’s

  questions about the gun found would have constituted interrogation necessitating Miranda

  warnings because the totality of the circumstances demonstrate Defendant’s freedom was

  restricted to the degree associated with an arrest. Swanson, 341 F.3d at 529. As such, Defendant

  was subjected to custodian interrogation at the scene of the stop. Accordingly, Defendant’s

  responses to officers’ questions at the scene about the ownership of the gun found in the truck

  should be excluded because the questions in this context violated Defendant’s Fifth Amendment

  rights.

               d. Under Missouri v. Seibert, statements Defendant made at police headquarters
                  after receiving his Miranda warnings should also be suppressed.

            The final issue is whether Defendant’s statements made at police headquarters following

  his arrest should also be suppressed. Here, Defendant’s questioning is split into un-Mirandized and

  Mirandized questioning. In these instances, the Sixth Circuit applies a multi-factor test to

  determine whether the midstream warning was effective. United States v. Ray, 803 F.3d 244, 272

  (6th Cir. 2015). Those factors, first applied in Missouri v. Seibert, are as follows:

            (1) the completeness and detail involved in the first round of questioning; (2) the
            overlapping content of the statements made before and after the warning; (3) the
            timing and setting of the interrogation; (4) the continuity of police personnel during
            the interrogations; and (5) the degree to which the interrogator's questions treated
            the second round as continuous with the first.




Case 2:20-cr-00065-JRG-CRW Document 3413 Filed 10/30/20 Page 13 of 16 PageID #: 84
  United States v. Pacheco-Lopez, 531 F.3d 420, 427 (6th Cir. 2008) (citing Seibert, 542 U.S. 600,

  615 (2004)). The analysis of each element undertaken by the Court in Ray is particularly instructive

  when considering the instant case. There, the Sixth Circuit noted that by asking an un-Mirandized

  defendant “about his possession and ownership of the guns” at the place a felon-defendant was

  staying, “the officers ‘asked pre-Miranda the [only] question[s] relevant to a felon-in-possession

  charge.’” Id. at 372 (quoting United States v. Ashmore, 690 Fed. App’x. 306, 317 (6th Cir. 2015)).

  Additionally, the Ray Court determined that the “continuity of police personnel between [the

  defendant’s] initial and follow-up interrogations” weighed in favor of suppression. Id. at 375-76.

  After applying the Seibert analysis, the Ray Court ultimately determined that even the defendant’s

  post-Miranda statements had to be suppressed. 690 Fed. App’x. at 367. In doing so, the Ray Court

  further observed that a defendant cannot waive Miranda rights “if the underlying warning was

  ineffective.” Id. at 377 (citing Seibert, 542 U.S. at 612 n. 4).

         Here, Defendant was questioned at the scene of the initial stop without first being given

  Miranda warnings. Defendant was asked whether he owned or had knowledge of the gun

  recovered from the console of the stopped vehicle. In responding to these questions, Defendant

  provided a detailed statement about his knowledge of the gun being in the truck and his theory on

  why the gun was in the vehicle. Officer Legault testified at the hearing that Defendant was under

  arrest at the time he was questioned about the gun but was under arrest for “the warrants” and not

  possession of the gun. Defendant was not provided with the required Miranda warnings until he

  was already at police headquarters and then it was Officer Legault who provided those warnings.

  When Defendant was again questioned about his knowledge and possession of the gun in the

  console of the stopped vehicle after receiving his Miranda warnings, his statements were

  essentially the same as those given at the scene of the stop.




Case 2:20-cr-00065-JRG-CRW Document 3414 Filed 10/30/20 Page 14 of 16 PageID #: 85
           In applying the Seibert factors to the instant action, the Court observes parallels to the facts

  in Ray. Just as in Ray, pre-Miranda statements made by Defendant were detailed and relatively

  complete and officers’ pre-Miranda questioning was designed to elicit answers relevant to the

  central issue regarding the charge ultimately brought against him. Additionally, as in Ray, there is

  continuity of police personnel between the initial and subsequent investigation. Here, the officer

  who questioned Defendant about the gun at the scene of the stop is the same officer who

  Mirandized him at police headquarters a short time later and questioned him for a second time4.

  Given that the Government has charged Defendant with being a felon-in-possession under 18

  U.S.C. § 922(g)(1), Ray instructs that under the circumstances here, the un-Mirandized statements

  which were sought with the intention of securing such a charge may not be cured by later

  Mirandized questioning. Id. at 377. Under the facts presented here, the Court simply cannot find

  that a reasonable person in Defendant’s shoes would have believed the second round of

  questioning was “a new and distinct experience” and that he had a “genuine choice” as to whether

  to follow up on his earlier admissions. Seibert, 542 U.S. at 615-16.

  IV.      CONCLUSION

           Officer Legault acted within the confines of the law when stopping Ms. Gunter’s vehicle

  and searching its contents; therefore, Defendant is not entitled to suppression of the evidence

  produced by the search. At the same time, Defendant’s statements both at the scene of the stop and

  thereafter were obtained in a manner which violated Defendant’s constitutional right and as such,

  the government should not be permitted to introduce those statements. For these reasons and those

  set forth above, the undersigned RECOMMENDS that Defendant’s Motion to Suppress [Doc. 21]

  be GRANTED as to the statements he made both at the scene of the stop and later at police



  4 The Court finds that although the time between the on the scene questioning of Defendant and the questioning of
  him at police headquarters appears to have been brief, under applicable caselaw, it was sufficient for that particular
  factor not to weigh in favor of suppression.


Case 2:20-cr-00065-JRG-CRW Document 3415 Filed 10/30/20 Page 15 of 16 PageID #: 86
  headquarters, and DENIED as to the evidence yielded from the search of Defendant’s backpack

  and the vehicle in which he was a passenger.5



                                               Respectfully Submitted,


                                               s/Cynthia Richardson Wyrick
                                               United States Magistrate Judge




  5
   Any objections to this report and recommendation must be served and filed within seven (7) days
  after service of a copy of this recommended disposition on the objecting party. Fed. R. Crim. P.
  59(b)(2). Failure to file objections within the time specified waives the right to review by the
  District Court. Fed. R. Crim. P. 59(b)(2); see United States v. Branch, 537 F.3d 582 (6th. Cir.
  2008); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (providing that failure to file objections
  in compliance with the time period waives the right to appeal the District Court’s order). The
  District Court need not provide de novo review where objections to this report and
  recommendation are frivolous, conclusive, or general. Mira v. Marshall, 806 F.2d 636, 637 (6th
  Cir. 1986). Only specific objections are reserved for appellate review. Smith v. Detroit Federation
  of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987).

Case 2:20-cr-00065-JRG-CRW Document 3416 Filed 10/30/20 Page 16 of 16 PageID #: 87
